Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cynthia C. Williamson appeals the district court’s order granting summary judgment in favor of the Defendant on her action alleging employment discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williamson v. Carolina Power & Light Co., 856 F.Supp.2d 757 (E.D.N.C.2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.